Title: To James Madison from Anthony Charles Cazenove, 6 June 1810
From: Cazenove, Anthony Charles
To: Madison, James


Alexandria June. 6th. 1810
A. C. Cazenove has the honour of acknowledging the receipt of Mr. Madison’s note of the 30th. Ulto. with an inclosure for Madeira, which will go per brig Columbia expected to sail tomorrow, now detained for want of seamen; to inform him that an other vessel will sail from hence for that port in 8 or 10 days, & he will be happy in forwarding by her any letter Mr. Madison may be pleased to intrust to his care.
As agent in this place of Messrs. Murdoch Yuille Us. & Co. he takes the liberty of assuring Mr. Madison that, if he will at any time favour him with an order for some of their wine, every care shall be taken that he will be pleased with it.
